
      
        GENERAL SERVICES ADMINISTRATION 
        41 CFR Part 301-50 
        [FTR Case 2003-303 Correction] 
        Federal Travel Regulation; eTravel Service (eTS); Correction 
        
          AGENCY:
          Office of Governmentwide Policy, General Services Administration (GSA). 
        
        
          ACTION:
          Proposed rule; Correction. 
        
        
          SUMMARY:

          This is to correct the Federal Travel Regulation's proposed rule published in the Federal Register at 68 FR 38662, June 30, 2003, by revising a Table of Content entry that was inadvertently revised. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Laurie Duarte at (202) 501-4755, General Services Administration, Regulatory Secretariat, Washington, DC 20405. 
          Correction 
          In the proposed rule document appearing in the issue of June 30, 2003, make the following correction: 
          1. On page 38662, third column, table of contents, fourth section entry, remove “301-73.1” and add in its place “301-50.4”. 
          
            Dated: July 1, 2003. 
            Laurie Duarte, 
            Supervisor, Regulatory Secretariat, General Services Administration. 
          
        
      
      [FR Doc. 03-17146 Filed 7-7-03; 8:45 am] 
      BILLING CODE 6820-14-P
    
  